




Exhibit 10.66    
            


RESTRICTED STOCK EQUIVALENT AWARD AGREEMENT
In consideration of the mutual covenants contained herein, Energizer Holdings,
Inc. (“Company”), and «Name» (“Recipient”) hereby agree as follows:
ARTICLE I
COMPANY COVENANTS
Company hereby covenants:
1.    Award.
The Company, pursuant to its Amended and Restated 2009 Incentive Stock Plan (the
“Plan”), grants to Recipient a Restricted Stock Equivalent Award (“Restricted
Equivalents”) of «Shares» restricted common stock equivalents (“Total Restricted
Equivalents”). This Award Agreement is subject to the provisions of the Plan and
to the following terms and conditions, and is granted on November 6, 2013 (“Date
of Grant”).
2.    Vesting; Payment.
Provided that such Restricted Equivalents have not been forfeited pursuant to
Section 5 below, the Equivalents granted to Recipient will vest on November 6,
2016, subject to the provisions of this Award Agreement (such date is
hereinafter referred to as the “Vesting/Payment Date”).
Upon vesting, the Company shall transfer to the Recipient or his or her
beneficiary one share of the Company’s $0.01 par value Common Stock (“Common
Stock”) for each Restricted Equivalent that so vests. Such shares of Common
Stock shall be issued to the Recipient or his or her beneficiary on, or as soon
as practicable after, the Vesting/Payment Date, but in no event later than the
last day of the calendar year in which the Vesting/Payment Date occurs, or, if
later, the 15th day of the third month following the end of the month in which
such Vesting/Payment Date occurs.
3.    Additional Cash Payment.
On the Vesting/Payment Date on which Restricted Equivalents vest, the Company
shall pay the Recipient or his or her beneficiary an amount equal to the amount
of cash dividends, if any, that would have been paid to the Recipient between
the Date of Grant and such Vesting/Payment Date had vested shares of Common
Stock been issued to the recipient in lieu of the Restricted Equivalents that so
vested as well as any cash dividends for which the record date has passed but
the payment date has not yet occurred. Such amounts shall be paid in a single
lump-sum as soon as practicable following such Vesting/Payment Date or
accelerated vesting date described in paragraph 4 or 5, but in no event later
than the last day of the calendar year in which the Vesting/Payment Date or
accelerated vesting date occurs, or, if later than the last day of the calendar
year, the 15th day of the third month following the end of the month in which
such Vesting/Payment Date or accelerated payment date occurs. No interest shall
be included in the calculation of such additional cash payment.
4.    Acceleration.
Notwithstanding the provisions of paragraph 2 above, all Restricted Equivalents
then outstanding will immediately vest, in the event of:
(a)    the Recipient’s death;
(b)    the Recipient’s Termination of Employment due to Disability; or
(c)    a Change of Control of the Company.




--------------------------------------------------------------------------------




Upon vesting, as described in this Section 4, the Company shall transfer to the
Recipient or his or her beneficiary one share of the Company’s Common Stock for
each Restricted Equivalent that so vests. Such shares of Common Stock shall be
issued to the Recipient or his or her beneficiary on, or as soon as practicable
after, the date of the Recipient’s death or the date of the Change of Control,
but in no event later than the last day of the calendar year in which such
vesting occurs, or, if later, the 15th day of the third calendar month following
the end of the month in which the Recipient’s death or the Change of Control
occurs. If vesting is accelerated due to the Recipient’s Termination of
Employment due to Disability, such shares of Common Stock (and any cash payments
under paragraph 3) shall be issued to the Recipient on the date which is six (6)
months after the date of such Termination of Employment.
5.    Forfeiture.
All rights in and to any and all Restricted Equivalents granted pursuant to this
Award Agreement, and to any shares of Common Stock that would be issued to the
Recipient in connection with the vesting of such Restricted Equivalent, which
have not vested by the Vesting/Payment Date, as described in paragraph 2 above,
or as described in paragraph 4 above, shall be forfeited. In addition, except as
provided below in this paragraph 5, all rights in and to any and all Restricted
Equivalents granted pursuant to this Award Agreement which have not vested in
accordance with the terms hereof, and to any shares of Common Stock that would
be issued to the Recipient in connection with the vesting of such Restricted
Equivalent, shall be forfeited upon:
(a)
the Recipient’s voluntary or involuntary Termination of Employment; or

(b)
a determination by the Committee that the Recipient engaged in competition (as
defined in the Plan) with the Company or other conduct contrary to the best
interests of the Company in violation of Article II of this Agreement.

If the Recipient incurs a voluntary Termination of Employment (i) more than
twelve (12) months after the Date of Grant and (ii) the Recipient (a) is at
least 55 years of age and (b) has ten (10) or more Years of Service as of the
date of Termination of Employment, the Recipient shall not forfeit a portion of
the Restricted Equivalents equal to the number of Restricted Equivalents subject
to this Award Agreement multiplied by a fraction, the numerator of which is the
number of months in the period which begins on the Date of Grant and ends on the
date of the Recipient’s Termination of Employment, and the denominator of which
is the number of months from the Date of Grant to the Vesting/Payment Date. The
Company shall transfer to such Recipient one share of the Company’s Common Stock
for each Restricted Equivalent that so vests. Such shares of Common Stock (and
any cash payments under paragraph 3) shall be issued to the Recipient on the
date which is six (6) months after the date of such Termination of Employment.
6.    Shareholder Rights; Adjustment of Equivalents.
Recipient shall not be entitled, prior to the issuance of shares of Common Stock
in connection with the vesting of a Restricted Equivalent, to any rights as a
shareholder with respect to such shares of Common Stock, including the right to
vote, sell, pledge, transfer or otherwise dispose of the shares. Recipient
shall, however, have the right to designate a beneficiary to receive such shares
of Common Stock under this Award Agreement, subject to the provisions of Section
V of the Plan. The number of Restricted Equivalents credited to Recipient shall
be adjusted in accordance with the provisions of Section VI(F) of the Plan.
7.    Other.
The Company reserves the right, as determined by the Nominating and Executive
Compensation Committee of the Board of Directors of the Company (the
“Committee”), to convert the Restricted Equivalents granted pursuant to this
Award Agreement to a substantially equivalent award and to make any other
modification it may consider necessary or advisable to comply with any
applicable law or governmental regulation, or to preserve the tax deductibility
of any payments hereunder. Notwithstanding the foregoing, the Company shall not
so convert such Restricted Equivalents to the extent such conversion could
result in the imposition of negative tax consequences for the Recipient under
Code Section 409A. Shares of Common Stock shall be withheld in satisfaction of
federal, state, and local or other international withholding tax obligations
arising upon the vesting of Equivalents. Shares of Common Stock tendered as
payment of required withholding shall be valued at the Fair Market Value of the
Company’s Common Stock on the date such withholding obligation arises.
8.    Code Section 409A.




--------------------------------------------------------------------------------




It is intended that this Award Agreement either be exempt from or comply with
the requirements of Code Section 409A. The Plan will be administered and
interpreted in a manner consistent with this intent, and any provision that
would cause the Agreement to fail to satisfy Code Section 409A will have no
force and effect until amended to comply therewith (which amendment may be
retroactive to the extent permitted by Code Section 409A). Notwithstanding any
other provision of this Award Agreement or the Plan to the contrary, if a
Recipient is considered a “specified employee” for purposes of Code Section
409A, any payment that constitutes “deferred compensation” within the meaning of
Code Section 409A that is otherwise due to the Recipient as a result of such
Recipient’s “separation from service” under this Award Agreement or the Plan
during the six-month period immediately following Recipient’s “separation from
service” shall be accumulated and paid to the Recipient on the date that is as
soon as administratively feasible after six months following such “separation
from service”.
9.    Definitions.
Affiliates shall mean all entities within the controlled group that includes the
Company, as defined in Code Sections 414(b) and 414(c) and the regulations
thereunder, provided that the language “at least 50 percent” shall be used
instead of “at least 80 percent” each place it appears in such definition.
Change of Control shall mean the either of the following, provided that the
following constitutes a “change in the ownership” of the Company or “change in
the ownership of a substantial portion of the Company’s assets” within the
meaning of Code Section 409A:
(i)
The acquisition by one person, or more than one person acting as a group, of
ownership of stock (including Common Stock) of the Company that, together with
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company. Notwithstanding
the above, if any person or more than one person acting as a group, is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same person or persons will not constitute a Change of Control; or

(ii)
A majority of the members of the Company’s Board of Directors is replaced during
any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the date of the appointment or election.



Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Disability shall mean the Recipient is unable to perform the required duties in
relation to their current occupation by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.
Termination of Employment shall mean a “separation from service” with the
Company and its Affiliates, within the meaning of Code Section 409A.
Years of Service shall mean the number of years of service the Recipient is
credited with for vesting purposes under any U.S. qualified plan maintained by
the Company, regardless of whether the Recipient is a participant in such plan.
ARTICLE II    
RECIPIENT COVENANTS
Recipient hereby covenants:
1.    Confidential Information.
By executing this Award Agreement, I agree that I shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of my assigned duties and for the benefit of
the Company, either during the period of my employment or at any time
thereafter, any nonpublic, proprietary or confidential information, knowledge or
data relating to the Company, any of its affiliates, or their businesses, which
I shall have obtained during my




--------------------------------------------------------------------------------




employment by the Company or an affiliate. The foregoing shall not apply to
information that (a) was known to the public prior to its disclosure to me; (b)
becomes known to the public subsequent to disclosure to me through no wrongful
act of mine or any of my representatives; or (c) I am required to disclose by
applicable law, regulation or legal process (provided that I provide the Company
with prior notice of the contemplated disclosure and reasonably cooperate with
the Company at its expense in seeking a protective order or other appropriate
protection of such information). Notwithstanding clauses (a) or (b) of the
preceding sentence, my obligation to maintain such disclosed information in
confidence shall not terminate if only portions of the information are in the
public domain.
2.    Non-Competition.
By executing this Award Agreement, I acknowledge that my services are of a
unique nature for the Company that are irreplaceable, and that my performance of
such services for a competing business will result in irreparable harm to the
Company and its affiliates. Accordingly, during my employment with the Company
or any affiliate and for the one (1) year period thereafter, I agree that I will
not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or render services to any person, firm,
corporation or other entity, in whatever form, engaged in any business of the
same type as any business in which the Company or any of its affiliates is
engaged on the date of termination or in which they have proposed, on or prior
to such date, to be engaged in on or after such date and in which I have been
involved to any extent (on other than a de minimus basis) at any time during the
one (1) year period ending with my date of termination, in any locale of any
country in which the Company or any of its affiliates conducts business. This
subsection shall not prevent me from owning not more than one percent of the
total shares of all classes of stock outstanding of any publicly held entity
engaged in such business. I agree that the foregoing restrictions are
reasonable, necessary, and enforceable for the protection of the goodwill and
business of the Company.
3.    Non-Solicitation.
During my employment with the Company or an affiliate and for the two (2) year
period thereafter, I agree that I will not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce (a) any employee of the Company or any affiliate to leave
such employment in order to accept employment with or render services to or with
any other person, firm, corporation or other entity unaffiliated with the
Company or knowingly take any action to hire or to materially assist or aid any
other person, firm, corporation or other entity in identifying or hiring any
such employee, or (b) any customer of the Company or any affiliate to purchase
goods or services then sold by the Company or any affiliate from another person,
firm, corporation or other entity or assist or aid any other persons or entity
in identifying or soliciting any such customer. I agree that the foregoing
restrictions are reasonable, necessary, and enforceable in order to protect the
Company’s trade secrets, confidential and proprietary information, goodwill, and
loyalty.
4.    Non-Disparagement.
I agree not to make any statements that disparage the Company or its affiliates
or their respective employees, officers, directors, products or services, and
the Company, by its execution of this Award Agreement agrees that it and its
affiliates and their respective executive officers and directors shall not make
any such statements regarding me. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to this subsection.
5.    Reasonableness.
In the event any of the provisions of this Article II shall ever be deemed to
exceed the time, scope or geographic limitations permitted by applicable laws,
then such provisions shall be reformed to the maximum time, scope or geographic
limitations, as the case may be, permitted by applicable laws.
6.    Equitable Relief.
(a)
I acknowledge that the restrictions contained in this Article II are reasonable
and necessary to protect the legitimate interests of the Company and its
affiliates, that the Company would not have granted me this Award Agreement in
the absence of such restrictions, and that any violation of any provisions of
this Article II will result in irreparable injury to the Company and its
affiliates. By agreeing to accept this Award Agreement, I represent that my
experience and capabilities are such that the restrictions contained herein will
not prevent me from obtaining employment or otherwise earning a living at the
same general level of economic benefit as is currently the case. I further





--------------------------------------------------------------------------------




represent and acknowledge that I have been advised by the Company to consult my
own legal counsel in respect of this Award Agreement, and I have had full
opportunity, prior to agreeing to accept this Award Agreement, to review
thoroughly its terms and provisions with my counsel.
(b)
I agree that the Company shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of this Article II, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.

(c)
I irrevocably and unconditionally consent to the service of any process,
pleadings notices or other papers in a manner permitted by law.

7.    Waiver; Survival of Provisions.
The failure by the Company to enforce at any time any of the provisions of this
Article II or to require at any time performance by me of any provisions hereof,
shall in no way be construed to be a release of me or waiver of such provisions
or to affect the validity of this Award Agreement or any part hereof, or the
right of the Company thereafter to enforce every such provision in accordance
with the terms of this Award Agreement. The obligations contained in this
Article II shall survive the termination of my employment with the Company or
any affiliate and shall be fully enforceable thereafter.
ARTICLE III
OTHER AGREEMENTS
1.    Governing Law.


All questions pertaining to the validity, construction, execution, and
performance of this Award Agreement shall be construed in accordance with, and
be governed by, the laws of the State of Missouri, without giving effect to the
choice of law principles thereof.
2.    Notices.
Any notices necessary or required to be given under this Award Agreement shall
be sufficiently given if in writing, and personally delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
last known addresses of the parties hereto, or to such other address or
addresses as any of the parties shall have specified in writing to the other
party hereto.
3.    Entire Agreement.
This Award Agreement constitutes the entire agreement of the parties hereto with
respect to the matters contained herein, and no modification, amendment, or
waiver of any of the provision of this Award Agreement shall be effective unless
in writing and signed by all parties hereto; provided that, no consent by the
Recipient is required to the extent the Company desires to accelerate payment
under this Award Agreement in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4). This Award Agreement constitutes the only
agreement between the parties hereto with respect to the matters herein
contained.
4.    Waiver.
No change or modification of this Award Agreement shall be valid unless the same
is in writing and signed by all the parties hereto. No waiver of any provision
of this Award Agreement shall be valid unless in writing and signed by the party
against whom it is sought to be enforced.
5.    Counterparts; Effect of Recipient’s Signature.
This Award Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that both parties need not sign the same




--------------------------------------------------------------------------------




counterpart. The provisions of this Award Agreement shall not be valid and in
effect until such execution by both parties. By the execution of this Award
Agreement, Recipient signifies that Recipient has fully read, completely
understands, and voluntarily agrees with this Award Agreement consisting of
eight (8) pages and knowingly and voluntarily accepts all of its terms and
conditions.
6.    Effective Date.
This Award Agreement shall be deemed to be effective as of the date executed
below by the Company.
IN WITNESS WHEREOF, the Company duly executed this Award Agreement as of
November 6, 2013 and Recipient duly executed it as of ________________________,
2013.


ACKNOWLEDGED AND ACCEPTED:        ENERGIZER HOLDINGS, INC.

--------------------------------------------------------------------------------

                    
 
 
By:[wardsignature.jpg]
 
 
Recipient
 
Ward M. Klein
 
 
 
 
Chief Executive Officer
 
 





